

115 HCON 84 IH: Expressing support for designation of the first Friday of October as “Manufacturing Day”.
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 84IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Reed (for himself, Mr. Ryan of Ohio, Mr. Meehan, Ms. Esty of Connecticut, Mr. LoBiondo, Mr. Joyce of Ohio, Mrs. Dingell, Ms. Stefanik, Mr. Hultgren, Mr. Larson of Connecticut, Mr. Cicilline, Ms. Kaptur, Mrs. Lawrence, Mr. Pallone, Mr. Tonko, Ms. Sinema, Mr. Bost, Mr. Nadler, Mr. Loebsack, Mrs. Radewagen, Mr. Moulton, Mr. Courtney, Ms. Bonamici, Mr. Renacci, Ms. DelBene, Mr. Costello of Pennsylvania, Ms. Slaughter, Mr. Grothman, Mr. Lipinski, Mr. Barletta, Mr. Costa, Mrs. Walorski, Mr. Thompson of Pennsylvania, Mr. Kelly of Mississippi, Mr. LaHood, Mrs. Torres, Mrs. Bustos, Ms. Norton, Mr. Veasey, Mr. Chabot, Mr. Kelly of Pennsylvania, Ms. Brownley of California, Mr. Blum, Mr. Swalwell of California, Mr. Emmer, Ms. McCollum, Mr. Gene Green of Texas, Mr. Jenkins of West Virginia, Mr. McGovern, Mr. Latta, Mr. Ferguson, Mr. Kennedy, Mr. Marshall, Mr. Khanna, Mr. Schneider, Ms. Adams, Mr. Delaney, Mr. Collins of New York, and Mr. Evans) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing support for designation of the first Friday of October as Manufacturing Day.
	
 Whereas according to the most recent data, manufacturers contributed $2.17 trillion to the economy; Whereas this figure has steadily risen since 2009 when manufacturers contributed $1.70 trillion;
 Whereas the sector accounts for 12 percent of gross domestic product (GDP); Whereas for every $1.00 spent in manufacturing, another $1.40 is added to the economy, the highest multiplier effect of any economic sector;
 Whereas manufacturing supports an estimated 18.5 million jobs in the United States, about 1 in 6 private sector jobs;
 Whereas more than 12.3 million people in the United States (or 9 percent of the workforce) are employed directly in manufacturing;
 Whereas in 2014, on average manufacturing workers in the United States earned more than the average worker in all industries, including pay and benefits;
 Whereas manufacturers in the United States are the most productive in the world, far surpassing the worker productivity of any other major manufacturing economy, leading to higher wages and living standards;
 Whereas manufacturers in the United States drive innovation more than any other sector, spending $229.9 billion in 2014 on research and development, totaling an 82-percent increase from 5 years earlier;
 Whereas measured by GDP, manufacturing in the United States would rank as the ninth largest economy in the world; and
 Whereas the first Friday of October would be an appropriate date to designate as Manufacturing Day: Now, therefore, be it  That Congress supports the designation of Manufacturing Day.
		